DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 08/11/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 6 is objected to because of the following informalities:  line 5 of claim 6 appears to contain a typographical error with regard to the term conducting in the phrase thermally conducting metal plate.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alder (US 2,177,630).
	Regarding claim 1, Alder discloses an electrical power generator (page 1, left column, lines 45-46) comprising: a thermoelectric generator having a cooled face and a warm face (page 3, left column, lines 30-33), and an electrical output (page 3, left column, lines 52-62); a first thermally conducting metal plate having a first face and a second face (88 in Fig. 7), the first face being in thermal contact with the cooled face of said thermoelectric generator (88 in relation to 89 in Fig. 7); at least one thermally conducting tube or wire having a first end and a second end (91 in Fig. 10), the first end being in thermal contact with the second face of said first metal plate (top of 91 in Fig. 10); a liquid (21 in Fig. 10); and a wicking material surrounding a portion of said at least one thermally conducting tube or wire (92 in Fig. 10; page 3, left column, line 33), a portion of said wicking material being submerged in said liquid (97 in Fig. 10).
	With regard to the limitation "for drawing the liquid into said wicking material by capillary action, whereby said at least one thermally conducting tube or wire is cooled by evaporation of said liquid from said wicking material, and said first metal plate and the cooled side of said thermoelectric generator are cooled by said thermally conducting tube or wire, such that a voltage is generated at the electrical output of said thermoelectric generator", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 4, Alder discloses all the claim limitations as set forth above. Alder further discloses the liquid is water (page 3, left column, line 43).
	Regarding claim 5, Alder discloses all the claim limitations as set forth above. Alder further discloses a thermally conducting material in thermal contact with the first face of said first thermally conducting metal plate and the cooled face of said thermoelectric generator (page 3, left column, lines 25 and 26).
	Regarding claim 8, Alder discloses all the claim limitations as set forth above.  Alder further discloses a second thermally conducting metal plate having a first face and a second face (88 connected to 90 in Fig. 7), the first face being in thermal contact with the warm face of said thermoelectric generator (page 3, left column, line 31 and lines 52-53).
	With regard to the limitation "for increasing the thermal mass of said thermoelectric generator", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 9, Alder discloses all the claim limitations as set forth above. Alder further discloses a container (reservoir 21 in Fig. 10; page 3, left column, line 42).
	With regard to the limitations "for holding said liquid" and "for supporting said electrical power generator", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 2,177,630) as applied to claim 1 above, in view of Chintala et al. (WO 2019116039 - see equivalent US 2020/0388739).
	Regarding claim 2, Alder discloses all the claim limitations as set forth above.
	Alder does not explicitly disclose an energy harvesting apparatus having an electrical output for increasing the voltage generated at the electrical output of said thermoelectric generator.
	Chintala discloses an electrical power generator comprising a thermoelectric generator and further discloses an energy harvesting apparatus having an electrical output for increasing the voltage generated at the electrical output of the thermoelectric generator (abstract L6-7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a DC booster, as disclosed by Chintala, in the electric power generator of Alder, because as taught by Chintala, the DC booster may step up the voltage generated by the thermoelectric unit (abstract L6-7).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 2,177,630) in view of Chintala et al. (WO 2019116039 - see equivalent US 2020/0388739) as applied to claim 2 above, and further in view of Shionoiri et al. (US 8,692,653).
	Regarding claim 3, modified Alder discloses all the claim limitations as set forth above.  
	Modified Alder does not explicitly disclose a capacitor in parallel electrical connection with the electrical output of said energy harvesting apparatus, for storing power from said energy harvesting apparatus.
	Chintala discloses an electrical power generator comprising a thermoelectric generator and further discloses a capacitor for storing power from said energy harvesting apparatus ([0062]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a capacitor, as disclosed by Chintala, in the electrical power generator of modified Alder, because as taught by Chintala, the electrical energy generated may be stored by a supercapacitor unit ([0062]).
	Additionally, as evidenced by Chintala, the use of a capacitor to store electrical energy generated by a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a capacitor in the electrical power generator of modified Alder based on the teaching of Chintala.
 	It is noted that with regard to the limitation "for storing power from said energy harvesting apparatus", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Modified Alder does not explicitly disclose the capacitor is in a parallel electrical connection with the electrical output of said energy harvesting apparatus.
	Shionoiri discloses an electrical power generator comprising a thermoelectric generator (C9/L14) and further discloses a capacitor in a parallel electrical connection with an electrical output of an energy harvesting apparatus (C33/L63).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the capacitor of modified Alder in parallel, as disclosed by Shionoiri, with the electrical output of the energy harvesting apparatus, because as evidenced by Shionoiri, a parallel connection between a capacitor and the electrical output of an energy harvesting apparatus in a thermoelectric power generator is known in the art, and one of ordinary skill would have a reasonable expectation of success when connecting the capacitor of modified Alder in parallel with the electrical output of the energy harvesting apparatus based on the teaching of Shionoiri.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 2,177,630) as applied to claim 5 above, in view of Schock (US 4,802,929).
	Regarding claim 6, Alder discloses all the claim limitations as set forth above.
	While Alder does disclose a thermally conducting material comprising a first face and a second face, the first face being in thermal contact with the cooled junction of said thermoelectric generator, and the second face being in thermal contact with the first face of said thermally conducting metal plate (page 3, left column, lines 25 and 26), Alder does not explicitly disclose said thermally conducting material comprises a first graphite spacer having a first face and a second face.
	Schock discloses an electrical power generator comprising a thermoelectric generator (abstract) and further discloses a thermally conducting material comprising a graphite spacer having a first face and a second face (upper 60 in Fig. 6; C8/L12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermally conducting material of Alder with a graphite spacer, as disclosed by Schock, because as evidenced by Schock, the use of a graphite spacer as a thermally conducting material in an electrical power generator comprising a thermoelectric generator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a graphite spacer in place of the thermally conducting material of Adler based on the teaching of Schock.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 2,177,630) as applied to claim 1 above, in view of Vistakula (US 2010/0107657).
	Regarding claim 7, Alder discloses all the claim limitations as set forth above.
	Alder does not explicitly disclose said wicking material is chosen from polyester, nylon, and cotton.
	Vistakula discloses a thermoelectric device and further discloses a wicking material made of cotton ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the wicking material of Alder with cotton as disclosed by Vistakula, because as evidenced by Vistakula, the use of cotton in a wicking material in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the wicking material of Alder with cotton based on the teaching of Vistakula.
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 2,177,630) in view of Vistakula (US 2010/0107657) and further in view of Chintala et al. (WO 2019116039 - see equivalent US 2020/0388739).
	Regarding claim 10, Alder discloses an electrical power generator (page 1, left column, lines 45-46) comprising: a thermoelectric generator having a cooled face and a warm face (page 3, left column, lines 30-33), and an electrical output (page 3, left column, lines 52-62); a first thermally conducting metal plate having a first face and a second face (88 in Fig. 7), the first face being in thermal contact with the cooled face of said thermoelectric generator (88 in relation to 89 in Fig. 7); at least one thermally conducting tube or wire having a first end and a second end (91 in Fig. 10), the first end being in thermal contact with the second face of said first metal plate (top of 91 in Fig. 10); a liquid (21 in Fig. 10); and a hygrometer wicking material surrounding a portion of said at least one thermally conducting tube or wire (92 in Fig. 10; page 3, left column, line 33, line 50), a portion of said wicking material being submerged in said liquid (97 in Fig. 10); and a container (reservoir 21 in Fig. 10; page 3, left column, line 42).
	Alder does not explicitly disclose the wicking material is made of cotton.
	Vistakula discloses a thermoelectric device and further discloses a wicking material made of cotton ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the wicking material of Alder with cotton as disclosed by Vistakula, because as evidenced by Vistakula, the use of cotton in a wicking material in a thermoelectric device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the wicking material of Alder with cotton based on the teaching of Vistakula.
	Modified Alder does not explicitly disclose an energy harvesting apparatus having an electrical output for increasing the voltage generated at the electrical output of said thermoelectric generator.
	Chintala discloses an electrical power generator comprising a thermoelectric generator and further discloses an energy harvesting apparatus having an electrical output for increasing the voltage generated at the electrical output of the thermoelectric generator (abstract L6-7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a DC booster, as disclosed by Chintala, in the electric power generator of Alder, because as taught by Chintala, the DC booster may step up the voltage generated by the thermoelectric unit (abstract L6-7).
	With regard to the limitation "for drawing the liquid into said wicking material by capillary action, whereby said at least one thermally conducting tube or wire is cooled by evaporation of said liquid from said wicking material, and said first metal plate and the cooled side of said thermoelectric generator are cooled by said thermally conducting tube or wire, such that a voltage is generated at the electrical output of said thermoelectric generator", and the limitations "for holding said liquid" and "for supporting said electrical power generator", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 12, modified Alder discloses all the claim limitations as set forth above.  Modified Alder further discloses the liquid is water (Alder - page 3, left column, line 43).
	Regarding claim 14, modified Alder discloses all the claim limitations as set forth above.  Modified Alder further discloses a second thermally conducting metal plate having a first face and a second face (Alder - 88 connected to 90 in Fig. 7), the first face being in thermal contact with the warm face of said thermoelectric generator (Alder -page 3, left column, line 31 and lines 52-53).
	With regard to the limitation "for increasing the thermal mass of said thermoelectric generator", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 2,177,630) in view of Vistakula (US 2010/0107657) further in view of Chintala et al. (WO 2019116039 - see equivalent US 2020/0388739) as applied to claim 10 above, and further in view of Shionoiri et al. (US 8,692,653).
	Regarding claim 11, modified Alder discloses all the claim limitations as set forth above.  
	Modified Alder does not explicitly disclose a capacitor in parallel electrical connection with the electrical output of said energy harvesting apparatus, for storing power from said energy harvesting apparatus.
	Chintala discloses an electrical power generator comprising a thermoelectric generator and further discloses a capacitor for storing power from said energy harvesting apparatus ([0062]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a capacitor, as disclosed by Chintala, in the electrical power generator of modified Alder, because as taught by Chintala, the electrical energy generated may be stored by a supercapacitor unit ([0062]).
	Additionally, as evidenced by Chintala, the use of a capacitor to store electrical energy generated by a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a capacitor in the electrical power generator of modified Alder based on the teaching of Chintala.
 	It is noted that with regard to the limitation "for storing power from said energy harvesting apparatus", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Modified Alder does not explicitly disclose the capacitor is in a parallel electrical connection with the electrical output of said energy harvesting apparatus.
	Shionoiri discloses an electrical power generator comprising a thermoelectric generator (C9/L14) and further discloses a capacitor in a parallel electrical connection with an electrical output of an energy harvesting apparatus (C33/L63).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect the capacitor of modified Alder in parallel, as disclosed by Shionoiri, with the electrical output of the energy harvesting apparatus, because as evidenced by Shionoiri, a parallel connection between a capacitor and the electrical output of an energy harvesting apparatus in a thermoelectric power generator is known in the art, and one of ordinary skill would have a reasonable expectation of success when connecting the capacitor of modified Alder in parallel with the electrical output of the energy harvesting apparatus based on the teaching of Shionoiri.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 2,177,630) in view of Vistakula (US 2010/0107657) further in view of Chintala et al. (WO 2019116039 - see equivalent US 2020/0388739) as applied to claim 10 above, and further in view of Schock (US 4,802,929).
	Regarding claim 6, modified Alder discloses all the claim limitations as set forth above.
	While modified Alder does disclose a thermally conducting material comprising a first face and a second face, the first face being in thermal contact with the cooled junction of said thermoelectric generator, and the second face being in thermal contact with the first face of said thermally conducting metal plate (Alder - page 3, left column, lines 25 and 26), modified Alder does not explicitly disclose said thermally conducting material comprises a first graphite spacer having a first face and a second face.
	Schock discloses an electrical power generator comprising a thermoelectric generator (abstract) and further discloses a thermally conducting material comprising a graphite spacer having a first face and a second face (upper 60 in Fig. 6; C8/L12).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermally conducting material of modified Alder with a graphite spacer, as disclosed by Schock, because as evidenced by Schock, the use of a graphite spacer as a thermally conducting material in an electrical power generator comprising a thermoelectric generator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a graphite spacer in place of the thermally conducting material of modified Adler based on the teaching of Schock.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726